Citation Nr: 0029902	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1984 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Chicago, Illinois, which, in 
pertinent part, denied entitlement to the benefit sought on 
appeal.


REMAND

The veteran contends that he sustained an injury to his low 
back as a result of a fall during service in Korea.  He 
maintains that he suffered a few hours of paralysis as a 
consequence of this fall, and that he was treated at a 
medical facility located at Camp Casey, Korea.  

The Board observes that the veteran's service medical records 
(SMRs) contain only his May 1988 examination report for entry 
into Army Reserve duty, prepared at the 21st General Hospital 
in St. Louis, MO.  The SMRs for his period of active duty 
service have not been obtained and associated with the claims 
file, despite numerous attempts to collect such records by 
the RO, the National Personnel Records Center (NPRC), and the 
United States Army.  Indeed, the record documents that a 
specific search for the Camp Casey, Korea records was made, 
but that the results were negative.  

In his January 2000 letter, the veteran points out that his 
DD 214 shows he was stationed at Oakland Army Base, Oakland, 
CA, but that there are no SMRs showing that he underwent a 
separation examination there.  It does not appear that the 
RO, NPRC, or Army have attempted to specifically contact the 
Oakland Army Base, or provide an explanation as to why any 
such medical records were not obtained from there. 

The Board observes that, pursuant to Hayre v. West, 188 F.3d 
1327 (Fed. Cir. Aug. 16, 1999), it may be a breach of the 
duty to assist where VA fails to obtain pertinent SMRs 
specifically requested by the veteran, and fails to provide 
the veteran with notice explaining the deficiency.  In the 
instant case, it does not appear that the RO searched for all 
of the specified SMRs requested by the veteran, namely, a 
report of examination upon separation from service undertaken 
at Oakland Army Base, Oakland, CA. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
of the veteran's SMRs, including a copy 
of the veteran's separation examination, 
which may be available from Oakland Army 
Base, Oakland, CA.  All explanations as 
to why any requested SMRs cannot be 
located should be documented in the 
claims file, and the veteran should be 
duly notified of these explanations.

2.  After the development set forth above 
is accomplished, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for the 
residuals of a low back injury, in light 
of the additional evidence of record.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



